      Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF NEW YORK




In re M&T Bank Corporation ERISA Litigation            Civil Action No.: 1:16-cv-375-FPG

                                                       Consolidated Action




    ORDER ON PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                          ACTION SETTLEMENT

       This litigation arose out of claims involving alleged breaches of fiduciary duties in

violation of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,

against M&T Bank Corporation, Manufacturers and Traders Trust Company, Wilmington Trust

Investment Advisors, Wilmington Funds Management Corporation, Wilmington Trust

Corporation, M&T Bank Employee Benefit Plans Committee, and certain individuals

(collectively, “defendants”). 1




1
  The individual defendants are Edward Amoroso, Brent O. Baird, C. Angela Bontempo, Robert
T. Brady, T. Jefferson Cunningham III, Gary N. Geisel, John D. Hawke, Jr., Patrick W.E. Hodgson,
Richard G. King, Newton P.S. Merrill, Melinda R. Rich, Robert E. Sadler, Jr., Denis J. Salamone,
Herbert L. Washington, Robert J. Bennett, Michael D. Buckley, Colin E. Doherty, Jorge Pereira,
Janet Coletti, Brian E. Hickey, Darren J. King, Kevin J. Pearson, Michael R. Spychala, Michele
D. Trolli, and Stephen J. Braunscheidel, Robert G. Wilmers, Michael P. Pinto, and Mark J.
Czarnecki.
                                                1
      Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 2 of 7




       Pursuant to 28 U.S.C. §636(c), the parties have consented to my jurisdiction [156, 166]. 2

Before the court is plaintiffs’ uncontested motion for preliminary approval of the settlement of

this action, conditional certification of the proposed settlement class, and other relief [157]. The

terms of the proposed settlement are set out in a Class Action Settlement Agreement dated

December 23, 2019 [159-1] (the “Settlement Agreement”), executed by class representatives

Sa’ud Habib, Beverly Williams, J. Marlene Smith, Kenneth Sliwinski, Russ Dixon, and

Jacqueline Allen, as well as by class counsel, and defense counsel. Except as otherwise defined

herein, all terms used herein shall have the meanings ascribed to them in the Settlement

Agreement.

       “Preliminary approval is not tantamount to a finding that the settlement is fair and

reasonable. It is at most a determination that there is what might be termed ‘probable cause’ to

submit the proposal to class members and hold a full-scale hearing as to its fairness.” Chambery

v. Tuxedo Junction Inc., 10 F. Supp. 3d 415, 419 (W.D.N.Y. 2014). “A proposed settlement of a

class action should be preliminarily approved where it appears to be the product of serious,

informed, non-collusive negotiations, has no obvious deficiencies, does not improperly grant

preferential treatment to class representatives or segments of the class and falls within the range

of possible approval”, and the “assistance of an experienced mediator in reaching the proposed

settlement reinforces its non-collusive nature”. Id.

       “In evaluating the settlement, the Court should keep in mind the unique ability of class

and defense counsel to assess the potential risks and rewards of litigation.” Puglisi v. TD Bank,

N.A., 2015 WL 574280, *1 (E.D.N.Y. 2015). “The determination whether a settlement is

reasonable does not involve the use of a ‘mathematical equation yielding a particularized sum.’”



2
       Bracketed references are to CM/ECF docket entries.
                                                  2
      Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 3 of 7




Frank v. Eastman Kodak Co., 228 F.R.D. 174, 186 (W.D.N.Y. 2005). “‘Instead, there is a range

of reasonableness with respect to a settlement - a range which recognizes the uncertainties of law

and fact in any particular case and the concomitant risks and costs necessarily inherent in taking

any litigation to completion.”’ Id.

       Having reviewed the motion for preliminary approval in light of these considerations, it is

hereby ORDERED as follows:

       1.      Preliminary Findings Regarding Proposed Settlement: The court

preliminarily finds that:

               A.      The proposed settlement resulted from arm’s-length negotiations by

               experienced and competent counsel overseen by a neutral mediator;

               B.      The settlement was negotiated only after counsel for the parties had

               conducted extensive motion practice and discovery, including receiving pertinent

               information and documents from defendants and non-parties and taking

               depositions of several plaintiffs and defendants;

               C.      Class counsel and the class representatives have submitted declarations in

               support of the settlement; and

               D.      Considering the relevant Second Circuit factors, the proposed settlement is

               sufficiently fair, reasonable, and adequate to warrant sending notice of the

               proposed settlement to the proposed settlement class defined herein.

       2.      Fairness Hearing: A hearing (the “Fairness Hearing”) will be held before me on

September 3, 2020 at 2:00 p.m. in the Genesee Courtroom (6th floor West) of the Robert H.

Jackson U. S. Courthouse, 2 Niagara Square, Buffalo, New York 14202 to determine:




                                                 3
      Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 4 of 7




               A.     Whether the Settlement Agreement should be finally approved as fair,

                      reasonable, and adequate;

               B.     Whether the court should enter the Final Approval Order referenced in

                      §2.27 of the Settlement Agreement, and

               C.     Whether the court should approve any motion for attorneys’ fees, costs,

                      administrative expenses, and class representatives’ compensation.

       3.      Settlement Administrator: The Court approves and orders that Analytics

Consulting LLC shall be the settlement administrator responsible for carrying out the

responsibilities set forth in the Settlement Agreement.

       4.      Class Certification: The following settlement class is preliminarily certified for

settlement purposes pursuant to Fed. R. Civ. P. (“Rule”) 23(b)(1):

       All persons, except Defendants and their immediate family members, who were
       participants in or beneficiaries of the M&T Bank Corporation Retirement Savings
       Plan at any time during the Class Period from May 11, 2010 through September
       30, 2019.

The court appoints Nichols Kaster, PLLP, Kessler Topaz Meltzer Check LLP, and Trevett Cristo

as counsel for the settlement class, and Sa’ud Habib, Beverly Williams, J. Marlene Smith,

Kenneth Sliwinski, Russ Dixon, and Jacqueline Allen as representatives for the settlement class.

       5.      Class Notice: The settling parties have presented to the court proposed forms of

notice regarding the settlement for mailing to class members (“settlement notices”) and the

proposed former participant claim form to former participants.

               A.     The court approves the text of the settlement notices and former

                      participant claim forms, and finds that the proposed forms and content

                      therein fairly and adequately:

                      i. Summarize the claims asserted;

                                                 4
Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 5 of 7




            ii. Describe the terms and effect of the proposed settlement;

            iii. Notify the settlement class that class counsel will seek compensation

               from the qualified settlement fund for attorneys’ fees, costs,

               administrative expenses, and class representatives’ compensation;

            iv. Give notice to the settlement class of the time and place of the fairness

               hearing and class members’ right to appear at the hearing; and

            v. Describe how the recipients of the class notice may object to the

               settlement, or any requested attorneys’ fees, costs, administrative

               expenses, or class representatives’ compensation.

      B.    The settlement administrator shall send by first class mail the appropriate

            settlement notice to each class member and the former participant claim

            form to each former participant within 45 calendar days of the date of this

            Order, as specified in the Settlement Agreement. Former participants

            must file a former participant claim form with the settlement administrator

            by August 24, 2020 in order to be considered for a distribution pursuant to

            the plan of allocation.

      C.    On or before the date that notice is sent to the settlement class, the

            settlement administrator shall establish a settlement website and telephone

            support line as provided by the Settlement Agreement, and thereafter post

            a copy of the settlement notices on the settlement website.

      D.    Pursuant to Rule 23(c)(2) and (e), the contents of the settlement notices

            and mailing the settlement notices constitutes the best notice practicable

            under the circumstances, provides due and sufficient notice of the fairness



                                       5
      Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 6 of 7




                       hearing and of the rights of all class members, and complies fully with the

                       requirements of Rule 23, the Constitution of the United States, and any

                       other applicable law.

       6.       Preliminary Injunction: Pending final determination of whether the Settlement

Agreement should be approved, each class member and his or her respective heirs, beneficiaries,

executors, administrators, estates, past and present partners, officers, directors, agents, attorneys,

predecessors, successors, and assigns, is preliminarily enjoined from suing defendants, the plan,

or the released parties in any action or proceeding alleging any of the released claims, even if any

class member may thereafter discover facts in addition to or different from those which the class

members or class counsel now know or believe to be true with respect to this action and the

released claims. Furthermore, pending final determination of whether the Settlement Agreement

should be approved, no class member may directly, through representatives, or in any other

capacity, commence any action or proceeding in any court or tribunal asserting any of the

released claims against the defendants, the released parties, or the plan.

       7.       Objections to Settlement: Any objections to any aspect of the Settlement

Agreement shall be heard, and any papers submitted in support of said objections shall be

considered, by the court at the fairness hearing if they have been filed validly with the clerk of

this court and copies provided to class counsel and defense counsel. To be filed validly, the

objection and any supporting documents must be filed no later than July 24, 2020. Any person

wishing to speak at the fairness hearing shall file and serve a notice of intent to appear by that

date as well.




                                                  6
      Case 1:16-cv-00375-FPG-JJM Document 168 Filed 04/14/20 Page 7 of 7




       8.      Responses to Objections and Final Approval Motion: On or before August 20,

2020 any party may file a response to an objection by a class member, and plaintiffs shall file

their final approval motion.

       9.      Continuance of Hearing: The court may adjourn, modify, or continue the

fairness hearing without further direct notice to the class members, other than by notice to class

counsel. In such event, notice of the same shall be provided through the settlement website.

       10.     Class Action Fairness Act (“CAFA”): The court approves the form of CAFA

notices, and orders that upon mailing of the CAFA notices, defendants shall have fulfilled their

obligations under Class Action Fairness Act, 29 U.S.C. § 1711, et seq.

SO ORDERED.



Dated: April 14, 2020.                               _/s/ Jeremiah J. McCarthy___________
                                                     HON. JEREMIAH J. MCCARTHY
                                                     United States Magistrate Judge




                                                 7
